Title: Samuel H. Smith to Thomas Jefferson, 19 October 1814
From: Smith, Samuel Harrison
To: Jefferson, Thomas


          Dear Sir Washington Oct. 19. 1814
          I have the pleasure to inform You that the H. of R. this day concurred by a great majority in the resolution of the Senate authorising the Library Come to contract for the purchase of Your Library, after so amending it as to reserve to Congress the definitive ratification of the contract. That they will ratify the agreement that shall be made by the Come there can be no doubt. As I calculate upon the prompt attention of the Come to the conclusion of the business, I submit to you the propriety of communicating without delay any further suggestions wch You may wish to make as to the terms and mode of disposition.
          With a tender of my invariable wishes for your happiness, I am with great respectSa H  Smith
        